Citation Nr: 1309424	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  11-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability, to include degenerative joint disease.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2009.  In February 2013, the appellant appeared at a videoconference hearing held before the undersigned.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's service medical records are unavailable; in such circumstances, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  When considered with the already low threshold for triggering an examination, i.e., that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service, adequate examinations are warranted in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the issues of service connection for hearing loss and tinnitus, the Veteran was provided a VA examination in June 2009, which disclosed hearing loss meeting the criteria of 38 C.F.R. § 3.385 (2012), and tinnitus.  However, this examination was not adequate for nexus purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided).  

More specifically, the examiner stated that she was unable to resolve the question of whether hearing loss was related to service without resort to speculation, because there was no documentation concerning the Veteran's hearing loss on entrance and separation from service.  Particularly given the absence of service treatment records due to a fire in the records storage facility, this is not an adequate explanation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner's conclusion that an etiology opinion would be speculative must be explained by the examiner).  Here, the Board finds that the Veteran's testimony as to in-service noise exposure is credible, and thus, noise exposure is conceded, but an opinion is needed to ascertain whether the in-service noise exposure is related to the current bilateral hearing loss.  

As to the Veteran's tinnitus, the examiner stated that the tinnitus, which occurred once a week, "may be" related to a vascular problem.  This also is not an adequate explanation as to the question of service connection for tinnitus, particularly in light of the conceded noise exposure.  Therefore, an additional opinion is also required with respect to this claim.  

Concerning the claims for service connection for low back, right shoulder, and left knee disabilities, at his hearing, the Veteran testified that he injured his back, right shoulder and left knee in during a basic training exercise.  The Board finds that the Veteran's testimony concerning his in-service injury is credible, but the question remains as to whether he currently has disabilities resulting from such injury.  Therefore, an examination is also warranted with respect to these claimed disorders.  

Finally, the file contains a "Problem List" obtained from the Birmingham VA Medical Center (VAMC), which includes "complete rupture of rotator cuff" as one of the problems.  All potentially relevant VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all potentially relevant treatment records from the Birmingham VAMC, in particular, records of treatment and evaluations for hearing loss, tinnitus, and low back or spine, shoulder (including rotator cuff) and knee conditions.

2.  Then, forward the claims file to an appropriate physician for an opinion regarding service connection for bilateral hearing loss and tinnitus, based on conceded in-service noise exposure.  (Unless the physician states that an opinion cannot be rendered without an examination, a new examination is not needed.)  After obtaining a detailed history from the Veteran, reviewing the records, and analyzing the June 2009 examination results, the examiner should provide an opinion as to whether the Veteran's hearing loss and/or tinnitus are at least as likely as not (i.e., there is a 50 percent or more probability) due to in-service noise exposure.  The rationale for the opinion must be provided, to include an assessment as to whether the Veteran's type and extent of hearing loss and tinnitus are consistent with noise-induced hearing loss and tinnitus.  

3.  Schedule the Veteran for an appropriate VA examination to determine whether he has a chronic disability of the low back (to include degenerative joint disease), right shoulder, and/or left knee.  If so, provide the diagnoses and an opinion as to whether it is at least as likely as not (i.e., there a 50 percent or greater probability) that any such disability had its onset in service.  For purposes of this examination, accept the Veteran's history of an in-service injury as factual (see February 2013 Hearing Transcript, page 8); the question is whether that history of injury, considered with his subsequent history and medical records, and current findings, is consistent with the in-service onset of current low back, right shoulder, and/or left knee disabilities.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All indicated studies, such as X-rays, must be accomplished and the results reviewed prior to the final examination report.  The rationale for all opinions expressed must be provided, to include the specific information relied upon for the conclusions reached.  

4.  After assuring compliance with the above development, and any other notice and development action required by law, the RO should readjudicate the claims on appeal.  If any claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



